DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.

Regarding claim 1, Danyew et al. (US PGPUB 2017/0241274 A1) discloses a turbine wheel (30) that is rotatable around a central axis (CL), and is connectable, at an outer peripheral portion, with a plurality of turbine rotor blades (44) each including a blade root section (42) and a blade-side tab (74), the blade root section having a plurality of tiers of concave-convex blade-side neck portions and blade side hook portions in a radial direction (Fig. 2B), the plurality of tiers of blade-side neck portions and blade-side hook portions being formed on both sides of the blade root section in a circumferential direction (Fig. 2B), the blade-side tab section being provided on one side of the blade root section in an axial direction forming a first groove (Fig. 4A shows a wire 54 being placed under a hook which forms a groove) opened toward both sides in the circumferential direction and toward a radial inward side (Fig. 2B), the turbine wheel comprising: a plurality of attachment sections (Fig. 2B) that are arranged at the outer peripheral portion as intervals in the circumferential direction (Fig. 2B), and a form a plurality of slots (46) into which the blade root sections are inserted in the axial direction to engage the plurality of slots (Fig. 2B); and a plurality of wheel-side tab (72) sections provide on one side of the plurality of attachment section in the axial direction (Fig. 2B), each of the plurality of wheel-side sections forming a second groove open toward both sides in the circumferential direction and toward the radially inward side (Fig. 2B), wherein each of the plurality of attachment sections have a plurality of tiers of wheel-side 
However, the closest prior art of record taken either individually or in combination with other prior are of record fails to teach or suggest:
“an outline shape of each wheel-side tab section when seen in the axial direction is formed such that the outline shape matches a shape in which a portion of a particular shape is replaced with straight portions along predetermined straight lines, the particular shape being part of an outline shape of each attachment section when seen in the axial direction, the particular shape including an range from a radially outer end, toward the radially inward side, to at least a wheel-side hook portion adjacent, on the radially inward side, to the bottom surface of the second groove, the portion being at least on the radially inward side of the bottom surface of the second groove and being on an outer side, in the circumferential direction, of the predetermined straight lines, and each of the predetermined straight lines passes through the central axis and a point in a range along the particular shape from an intersection with the bottom surface of the second groove to a peak of a wheel-side hook portion adjacent, on the radially inward side, to the bottom surface of the second groove.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2019/0071984 A1, a turbine disk.
US Patent 8,905,717 B2 discloses a turbine bucket lockwire rotation prevention.
US Patent 8,485,784 B2 discloses a turbine bucket lockwire rotation prevention.
US Patent 7,290,988 B2 discloses a device for blocking a ring for axially retaining a blade associated rotor disk and retaining ring and rotor and aircraft engine comprising them.
US Patent 6,082,970 A discloses a vibration attenuation arrangement for rotor blades.
US Patent 4,890,981 A discloses a boltless rotor blade retainer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745